Citation Nr: 0012912	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a timely appeal was received with respect to a 
February 19, 1998, decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from October 1938 to June 
1945.  The record also reflects service from August 1935 to 
October 1938; however, that period of service has not been 
verified.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2000, the veteran had a video conference hearing 
before the undersigned.


FINDINGS OF FACT

1.  On February 19, 1998, the RO denied the veteran's request 
to reopen a claim of entitlement to service connection for a 
heart disorder and on that date, was issued a Statement of 
the Case (SOC) at his address of record.

2.  A VA Form 9, Appeal to Board of Veterans' Appeals, signed 
by the veteran and requesting service connection for a heart 
condition, was received by the RO on April 6, 1999.


CONCLUSION OF LAW

The criteria for a timely substantive appeal of the February 
19, 1998, RO decision have not been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By an unappealed decision in March 1988, the RO denied the 
veteran's claim of entitlement to service connection for a 
heart disability on the merits.  In December 1988, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for a heart disorder.  The veteran was 
notified of that decision, as well as his appellate rights; 
however, he did not submit a timely Notice of Disagreement 
(NOD) with which to initiate the appellate process.  
Accordingly, that decision became final.  38 U.S.C. § 4005 
(1988); 38 C.F.R. § 19.129 (1988).

In a letter received on January 16, 1997, the veteran 
requested that his claim of entitlement to service connection 
for a heart disorder be reopened.  He also claimed 
entitlement to an increased rating for service-connected left 
knee disability.  In September 1997, the RO denied 
entitlement to the increased rating and notified the veteran 
of that action.  In a statement received on January 23, 1998, 
the veteran disagreed with the RO's decision to deny service 
connection for a "heart condition," as well as requested to 
reopen a claim for service connection for a heart condition.  

By a rating action, dated February 19, 1998, the RO held that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for a heart disorder.  
In this regard, the rating action referenced a February 21, 
1997 letter, not of record, wherein the veteran was advised 
his statement received on January 16, 1997 was not sufficient 
to constitute new and material evidence so as to reopen a 
claim for service connection for a heart condition.  Though 
not specifically at issue, the Board notes in this regard 
that no timely appeal has been completed with regard to any 
February 21, 1997 notice letter to the veteran.  Even if the 
veteran's January 23, 1998 statement is accepted as a timely 
notice of disagreement therewith, with the statement of the 
case issued on February 19, 1998, no substantive appeal was 
timely received thereafter, as explained below.  As such, no 
benefit would be served to the veteran by Remanding the 
appeal in an attempt to retrieve a copy of such letter.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

On February 19, 1998, the veteran was issued an SOC, which 
provided notice of the RO denial decision of the same date 
referenced above, as well as recognition of the veteran's 
January 23, 1998 letter as a notice of disagreement with a 
February 21, 1997 RO denial letter.  At that time, he was 
also issued a VA Form 9, Appeal to the Board of Veterans' 
Appeals, and informed of the time limits to return that form.  
The VA Form 9 was not received by the RO until April 6, 1999.  

An appeal to the Board consists of a timely filed NOD in 
writing, and, after an SOC has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200.  The substantive 
appeal can be set forth on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) or on correspondence specifically 
identifying the issue(s) appealed and setting out specific 
arguments relating to errors of fact or law made by the RO.  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the RO 
mails the statement of the case to the claimant; within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed; or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time due to good cause.  
38 C.F.R. §§ 20.302(b), 20.303. If the veteran fails to file 
a substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993). 

In this case, the veteran clearly did not meet the applicable 
time frame for submitting his substantive appeal to the 
February 19, 1998 RO decision.  During his video conference 
before the undersigned, he testified that he had not received 
the February 1998 SOC and that he did not, therefore, 
respond.  That SOC, however, was sent to his last address of 
record, where he had lived and received VA mail for many 
years; and, there is no evidence, such as returned mail from 
the Post Office, to support his testimony that he had not 
received his copy of the SOC.  In this regard, it is well-
established that in the absence of clear evidence to the 
contrary, government officials are presumed to carry out 
their official duties.  See, e.g., Ashley v. Derwinski, 2 
Vet. App. 307, 308-309 (1992).  Moreover, the evidence shows 
that the SOC was, in fact, sent and that the veteran's 
representative received such a copy.  In a letter dated in 
March 1998, the veteran's representative notified him that if 
he wished to continue the appeal, he should complete the VA 
Form 9 which had been included with the SOC issued on 
February 19, 1998.  During his video conference, the veteran 
acknowledged that he had received his representative's 
letter.  

A VA Form 21-4138, dated September 14, 1998, of record 
wherein the veteran expressed disagreement with the RO's 
decision to deny service connection for a heart disorder, 
does not reflect date of receipt by the VA, and had not been 
identified in the claims folder by RO personnel prior to 
April 1999.  During his video conference hearing, he 
testified that he had submitted that statement after going to 
the RO and reviewing his file, because he knew the time was 
running on his appeal.  Such a statement shows that the 
veteran was well aware of the RO's February 1998 decision and 
that he had a specific amount of time in which to appeal.  
His VA Form 21-4138, dated September 14, 1998, was marked 
with the initials "VFW, 9-23-98", also suggesting that his 
representative had seen a copy of the statement.  With 
resolution of doubt in the veteran's favor, even if such 
statement is construed as having been in fact received by VA 
within one year of the veteran's notice of the RO's decision, 
the September 1998 statement did not set forth any errors in 
the fact or law committed by the RO in reaching its 
determination of February 1998.  Thus, such a statement did 
not meet the criteria for a substantive appeal.  

Other than the September 1998 document of record, there is no 
evidence that veteran contacted VA within the appellate 
period.  During his video conference hearing, he testified he 
did not do so, in part, because he was hospitalized for a 
time during the appellate period.  There is no evidence on 
file, however, that the veteran was hospitalized at any time 
during the year following his notice of the RO's decision on 
February 19, 1998, that service-connected disability rendered 
the veteran unable to timely file a substantive appeal, or 
that he otherwise had good cause for failing to file a timely 
substantive appeal or request for extension of the appellate 
period.  Indeed, he was able to complete the statement, dated 
in September 1998.

The veteran states that he received VA correspondence, dated 
April 12, 1999, which was intended for another claimant.  He 
maintains, essentially, that such an error was indicative of 
problems with VA correspondence and constituted evidence that 
he did not receive the February 1998 SOC.  It is unclear how 
the veteran came into possession of mail intended for another 
claimant; however, even if it was sent to him in error, there 
is no evidence that it somehow precluded the veteran from 
receiving his copy of the SOC issued February 19, 1998, or 
that it hindered him in the pursuit of his appeal.  Indeed, 
the erroneous mail was received after the expiration of the 
appellate period and after the RO received the veteran's VA 
Form 9 on April 6, 1999.

Finally, the veteran testified that if he had received a copy 
of the SOC, he would have replied in a timely manner, as he 
had in August 1999, when he received an SOC with respect to 
the specific issue of timeliness of his appeal.  Not only is 
such a statement speculative in nature, it is essentially 
moot, as the thrust of his contentions is that he never 
received a copy of the SOC.  Moreover, it is belied by the 
fact that he did not submit an appeal or request an extension 
within the appropriate time frame, despite the foregoing 
evidence that he knew that an adverse decision had been made, 
that he knew the appellate procedures to follow, and that he 
knew there existed a deadline timeframe.  

In light of the foregoing, the Board is of the opinion that 
the veteran did not timely appeal the February 19, 1998 RO 
decision, and did not have good cause for his failure to file 
a timely appeal or for his failure to file a request for an 
extension of the time to file an appeal of the February 19, 
1998 RO decision.  



ORDER

Timeliness of an appeal of the RO's decision on February 19, 
1998 not having been established, the case is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

